concurs in paragraph two of the syllabus and in the judgment of affirmance, but dissents from paragraph one of the syllabus insofar as it holds that the invalidity of a void municipal ordinance is waived by the entry of any plea made pursuant to R. C. 2937.06, so that the issue of the validity of the ordinance cannot thereafter be raised.
I concur in the affirmance because I cannot agree with *Page 148 
the reasoning defendant uses to back up his contention that the 1954 ordinance upon which the instant prosecution is founded should be declared void upon the record before us. It is defendant's contention that the 1971 ordinance is void because it was declared such in the prior action to which he was a party. He reasons, however, that by the purported enactment of the void ordinance which contained a provision repealing the 1954 ordinance, the 1954 ordinance was in fact repealed, and when the 1971 ordinance was adjudged void, such revocation of the clause repealing the 1954 ordinance did not have the effect of reinstating the 1954 ordinance. If the 1971 ordinance had been valid and had effected a repeal of the 1954 ordinance and later, the 1971 ordinance had been repealed by a still later ordinance, absent a provision for the reinstatement of the 1954 ordinance, such reasoning would be valid. However, when it is asserted by defendant and determined in a case in which defendant was a party that the 1971 ordinance was void, the effect of such logic is that the 1954 ordinance was never repealed in the first instance and there is no necessity for any provision of reinstatement. Thus, from the position taken and asserted by the defendant, it would be my finding that at no time has he provided evidence upon which to support his assertion that the 1954 ordinance is invalid; rather, the evidence which has been presented supports a finding of the validity of the 1954 ordinance, even though such ordinance might be found to be invalid if it were subjected to a different attack than that made by the defendant. Right or wrong, by his claim and stipulation that the only ordinance by which the 1954 ordinance may have been repealed was void, defendant has not made a successful attack upon the 1954 ordinance.
For the reasons stated in the majority opinion, defendant has not been in double jeopardy.
 *Page 1